Citation Nr: 1624121	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disorder.

2. Entitlement to service connection for hepatitis.

3. Entitlement to service connection for spinal meningitis manifested by cervical
spine or neck and right shoulder pain.


REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO denied service connection, inter alia, for a bilateral ankle disorder, hepatitis and spinal meningitis.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for all claims.  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In March 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In January 2015, the undersigned Veterans Law Judge granted the Veteran's motion for advancement on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900 (2015).

In January 2015, the Board dismissed the Veteran's claims for service connection for a neck disorder and a right shoulder disorder and remanded the Veteran's claims for service connection for a bilateral ankle disorder, hepatitis and spinal meningitis.

As for the matter of representation, the Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected in VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in December 2009).  However, in March 2016, the Veteran filed with the RO a power of attorney (as reflected in VA Form 21-22a, Appointment of Individual as Claimant's Representative, filed in March 2016) in favor of private attorney Gentry C.M. Hogan.  The Board recognizes the change in representation.

Also, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final, preliminary matter, the Board notes that following the issuance of a March 2015 rating decision, the Veteran submitted an NOD with regard to the issues of service connection for a heart disorder, bronchitis, keratosis, hearing loss and tinnitus, as well as a total disability rating due to individual unemployability.   To date, however, the RO has not issued an SOC-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  While identification of such facts would typically warrant a remand (rather than a referral), here, given the relatively short length of time since the filing of the Veteran's NOD, this matter is referred to the RO for appropriate action.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Pursuant to the January 2015 remand, the Board directed the AOJ to, among other things, obtain inpatient treatment records from the Fort Ord hospital in February 1969 and the Veteran was to be afforded a VA examination to determine the nature and etiology of any residuals of hepatitis.

Regarding inpatient treatment records from Fort Ord hospital, in November 2015, the RO submitted a request for inpatient treatment records from that facility dated February 1969.  There is no response of record to that request.  Indeed, there is no reference to treatment records from Fort Ord or the unavailability of such in the February 2016 supplemental statement of the case (SSOC).  To that end, there is no indication that the AOJ made a determination that records dated February 1969 do not exist or that further efforts to obtain those records would be futile, or gave notice to the Veteran to that effect.  See 38 C.F.R. § 3.159(c)(2) (2015). 

In this regard, the Board notes that if, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  See 38 C.F.R. § 3.159(e) (2015).  It is not apparent that the AOJ reasonably concluded that inpatient treatment records from Fort Ord hospital dated February 1969 do not exist or that further efforts to obtain those records would have been futile.  Further, the AOJ did not notify the Veteran as required under 38 C.F.R. § 3.159(e).  Hence, further action in this regard is required.

Regarding service connection for residuals of hepatitis, the Veteran was afforded a VA examination.  The examiner did not state whether the Veteran experiences any residuals of hepatitis.  Indeed, while the examiner noted a history of meningitis, the examiner did not explain whether the Veteran experienced any residuals of hepatitis.  Per the January 2015 Board remand, the examiner was to state whether the Veteran experienced any residuals of hepatitis and, if so, opine as to the etiology of such.  The examiner offered no explanation of whether the Veteran experiences any residuals of hepatitis.  As such, the examination is not adequate.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Under these circumstances, and in light of the noted deficiencies, the Board is unable to find that the AOJ substantially complied with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, further remand of these matters to comply with the prior remand directive and 38 C.F.R. § 3.159 as regards obtaining February 1969 inpatient treatment records from Fort Ord hospital, and to obtain an adequate opinion regarding the hepatitis claim, is required.  See Stegall, supra.  

Prior to arranging to obtain further medical opinion in connection with this appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to (to include further contact with the hospital, itself) to obtain records of the Veteran's alleged inpatient care at the Fort Ord hospital in February 1969.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish  appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3. After all records and/or responses from each contacted have been associated with the claims file, arrange for the February 2016 examiner to provide an addendum opinion concerning the Veteran's hepatitis claim. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.

The examiner should clearly identify any current disability(ies) residual to hepatitis.  This should include any such validly diagnosed disorder at any point pertinent to the claim for service connection on appeal (even if now asymptomatic or  resolved).

Then, with respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service.

In providing the requested opinion, the examiner should specifically address whether the Veteran's pre-service episode of hepatitis in February 1964 recurred or was aggravated during active service, to include as indicated by any confirmed diagnosis and treatment for meningococcal meningitis or by the records of treatment for multiple physical symptoms (to include consideration of whether the Veteran's current symptoms of neck and shoulder stiffness and pain are manifestations of any current infectious disease or its residuals).

The examiner must consider and discuss all pertinent evidence, to include the Veteran's lay assertions and the internet research and medical treatise excerpts he has submitted.

All examination findings/testing results(if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

